Exhibit 10.1



EXECUTION VERSION


CREDIT AGREEMENT
relating to a
US$2,000,000,000 REVOLVING CREDIT FACILITY

Dated as of 12 February 2013
among

PHILIP MORRIS INTERNATIONAL INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

THE ROYAL BANK OF SCOTLAND PLC
as Administrative Agent

______________


BARCLAYS BANK PLC
BNP PARIBAS
CITIGROUP GLOBAL MARKETS LIMITED
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS INTERNATIONAL
HSBC BANK PLC
J.P. MORGAN LIMITED
SOCIÉTÉ GÉNÉRALE
as Mandated Lead Arrangers and Bookrunners


RBS SECURITIES INC.
as Mandated Lead Arranger, Bookrunner and Coordinator


HUNTON & WILLIAMS LLP
New York






--------------------------------------------------------------------------------





Table of Contents


Page



Page
1.
DEFINITIONS AND ACCOUNTING TERMS
1


1.1.
Certain Defined Terms
1


1.2.
Computation of Time Periods
10


1.3.
Accounting Terms
10


2.
AMOUNTS AND TERMS OF THE ADVANCES
11


2.1.
The Advances
11


2.2.
Type of Advances
11


2.3.
Making the Advances
11


2.4.
Repayment of Advances; Term-Out Option
12


2.5.
Interest on Advances
13


2.6.
Absence of Interest Period for Advances
13


2.7.
Interest Rate Determination for Advances
13


2.8.
Fees
14


2.9.
Optional Termination or Reduction of the Commitments
15


2.10.
Prepayments of Advances
15


2.11.
Increased Costs
16


2.12.
Illegality
17


2.13.
Payments and Computations
17


2.14.
Taxes
19


2.15.
Sharing of Payments, Etc
22


2.16.
Evidence of Debt
22


2.17.
Defaulting Lenders
23


2.18.
Use of Proceeds
24


2.19.
Extension Option
24


3.
CONDITIONS TO EFFECTIVENESS AND LENDING
26


3.1.
Conditions Precedent to Effectiveness
26


3.2.
Initial Advance to Each Designated Subsidiary
27








i



--------------------------------------------------------------------------------



Table of Contents
(continued)





3.3.
Conditions Precedent to Each Borrowing
28


4.
REPRESENTATIONS AND WARRANTIES
28


4.1.
Representations and Warranties of PMI
28


5.
COVENANTS OF PMI
30


5.1.
Affirmative Covenants
30


5.2.
Negative Covenants
31


6.
EVENTS OF DEFAULT
32


6.1.
Events of Default
32


6.2.
Lenders’ Rights upon Event of Default
34


7.
THE ADMINISTRATIVE AGENT
35


7.1.
Authorization and Action
35


7.2.
Administrative Agent’s Reliance, Etc
35


7.3.
RBS and Affiliates
36


7.4.
Lender Credit Decision
36


7.5.
Indemnification
36


7.6.
Successor Agents
37


8.
GUARANTY
37


8.1.
Guaranty
37


8.2.
Guaranty Absolute
38


8.3.
Waivers
38


8.4.
Continuing Guaranty
39


9.
MISCELLANEOUS
39


9.1.
Amendments, Etc
39


9.2.
Notices, Etc
39


9.3.
No Waiver; Remedies
41










ii



--------------------------------------------------------------------------------



Table of Contents
(continued)



9.4.
Costs and Expenses
41


9.5.
Right of Set-Off
42


9.6.
Binding Effect
43


9.7.
Assignments and Participations
43


9.8.
Designated Subsidiaries
46


9.9.
Governing Law
46


9.10.
Execution in Counterparts
46


9.11.
Jurisdiction, Etc
47


9.12.
Confidentiality
48


9.13.
Integration
48


9.14.
USA Patriot Act Notice, Etc
48


9.15.
Judgment
49



    
SCHEDULE


Schedule 1
-
List of Applicable Lending Offices
Schedule 2
-
Certain Subsidiary Information
Schedule 3
-
Calculation of Mandatory Cost
Schedule 4
-
Commitments
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
-
Form of Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Assignment and Acceptance
Exhibit D
-
Form of Designation Agreement
Exhibit E-1
-
Form of Opinion of Counsel for PMI
Exhibit E-2
-
Form of Opinion of Counsel for PMI
Exhibit F
-
Form of Opinion of Counsel for Designated Subsidiary
Exhibit G
-
Form of Opinion of Counsel for Administrative Agent
Exhibit H
-
Form of Confidentiality Agreement
Exhibit I
-
Form of Extension Agreement








iii



--------------------------------------------------------------------------------




THIS AGREEMENT was made on 12 February 2013
AMONG
(1)
PHILIP MORRIS INTERNATIONAL INC., a Virginia corporation (“PMI”);

(2)
THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS (the “Initial
Lenders”) listed on the signature pages hereof; and

(3)
THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as administrative agent (the
“Administrative Agent”).

IT IS AGREED as follows:
1.DEFINITIONS AND ACCOUNTING TERMS
1.1.
Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Administrative Agent” has the meaning specified in the preamble.
“Administrative Agent’s Account” means (a) for transactions in Euro, an account
of RBS, as is designated in writing from time to time by RBS, to PMI and the
Lenders for such purpose, (b) for transactions in Dollars, the account of The
Royal Bank of Scotland plc, CT (Account No. 802906651, ABA No. 021000021, Attn:
Commercial Loans, Ref: Philip Morris International Inc.) maintained by JPMorgan
Chase Bank, N.A. in New York, New York or (c) such other account of RBS, as is
designated in writing from time to time by RBS, to PMI and the Lenders for such
purpose.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a EURIBOR Advance or a LIBOR Advance (each of which shall be a
“Type” of Advance).
“Applicable Interest Rate Margin” means, for any Interest Period, a percentage
per annum equal to 0.15%; provided that, upon election of the Term-Out Option,
the “Applicable Interest Rate Margin” shall mean, for any Interest Period, a
percentage per annum equal to 0.35%.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
lending office set forth on Schedule 1 hereto or in the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to PMI and the
Administrative Agent.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.






--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers” means, collectively, PMI and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.8.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.2(a).
“Business Day” means a day on which banks are open for business in London and
the Trans-European Automated Real-time Gross settlement Express Transfer System
(TARGET) is operating and on which banks are not required or authorized by law
to close in New York City.
“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule 4 hereof or (ii) if such Lender has entered into
an Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.7(d), in
each case as such amount may be reduced pursuant to Section 2.9.
“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of PMI and its Subsidiaries plus, without duplication and to
the extent included as a separate item on PMI’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses (a)
through (e) for such period, the sum of (a) provision for income taxes, (b)
interest and other debt expense, net, (c) depreciation expense, (d) amortization
of intangibles, (e) any extraordinary, unusual or non-recurring expenses or
losses or any similar expense or loss subtracted from “Gross profit” in the
calculation of “Operating income” and (f) the portion of loss included on PMI’s
consolidated statements of earnings of any Person (other than a Subsidiary of
PMI) in which PMI or any of its Subsidiaries has an ownership interest and any
cash that is actually received by PMI or such Subsidiary from such Person in the
form of dividends or similar distributions, and minus, without duplication, the
sum of (x) to the extent included as a separate item on PMI’s consolidated
statements of earnings for such period, any extraordinary, unusual or
non-recurring income or gains or any similar income or gain added to “Gross
profit” in the calculation of “Operating income,” and (y) the portion of income
included on PMI’s consolidated statements of earnings of any Person (other than
a Subsidiary of PMI) in which PMI or any of its Subsidiaries has an ownership
interest, except to the extent that any cash is actually received by PMI or such
Subsidiary from such Person in the form of dividends or similar distributions,
all as determined on a consolidated basis in accordance with accounting
principles generally accepted in the United States for such period, except that
if there has been a material change in an accounting principle as compared to
that applied in the preparation of the financial statements of PMI and its
Subsidiaries as at and for the year ended 31 December 2012, then such new
accounting principle shall not be used in the determination of Consolidated
EBITDA. A material change in an accounting principle is one that, in the year of
its adoption, changes Consolidated EBITDA for any quarter in such year by more
than 10%.



2



--------------------------------------------------------------------------------




“Consolidated Interest Expense” means, for any accounting period, total interest
expense of PMI and its Subsidiaries with respect to all outstanding Debt of PMI
and its Subsidiaries during such period, all as determined on a consolidated
basis for such period and in accordance with accounting principles generally
accepted in the United States for such period, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of PMI and its Subsidiaries as at and
for the year ended 31 December 2012, then such new accounting principle shall
not be used in the determination of Consolidated Interest Expense. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Interest Expense for any quarter in such year by more than
10%.
“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of PMI and its Subsidiaries, less goodwill and other
intangible assets and the noncontrolling interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of PMI and its Subsidiaries as at and
for the year ended 31 December 2012, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.
“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through
outstanding securitization financings of accounts receivable, and (e)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss (including by way of (i) granting a security
interest or other Lien on property or (ii) having a reimbursement obligation
under or in respect of a letter of credit or similar arrangement (to the extent
such letter of credit is not collateralized by assets (other than Operating
Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to PMI or any
of its Subsidiaries, (B) intercompany debt of PMI or any of its Subsidiaries,
(C) any appeal bond or other arrangement to secure a stay of execution on a
judgment or order, provided that any such appeal bond or other arrangement
issued by a third party in connection with such arrangement shall constitute
Debt to the extent PMI or any of its Subsidiaries has a reimbursement obligation
to such third party that is not collateralized by assets (other than Operating
Assets)



3



--------------------------------------------------------------------------------




having a fair value equal to the amount of such reimbursement obligation, (D)
unpaid judgments, or (E) defeased indebtedness.
“Default” means any event specified in Section 6.1 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Advances within one Business Day of the date required to be funded by it
hereunder, (b) notified the Borrowers, the Administrative Agent or any Lender in
writing, or otherwise indicated through a public statement, that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Advances, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e)(i) become insolvent or has a parent company that has become insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. No Lender shall be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or a parent company thereof by a governmental authority
or an instrumentality thereof.
“Designated Subsidiary” means any wholly-owned Subsidiary of PMI designated for
borrowing privileges under this Agreement pursuant to Section 9.8.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and PMI.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Effective Date” has the meaning specified in Section 3.1.
“Eligible Assignee” means (a) a Lender or any affiliate of a Lender that is a
Qualifying Bank or (b) any bank or other financial institution, or any other
Person, which has been approved in writing by PMI as an Eligible Assignee for
purposes of this Agreement; provided that PMI’s approval shall not be
unreasonably withheld or delayed or withheld solely because the assignment may
result in an increase to the Mandatory Cost; and provided, further that PMI may
withhold its approval if PMI reasonably believes that an assignment to such
Eligible Assignee pursuant to Section 9.7 would



4



--------------------------------------------------------------------------------




result in the incurrence of increased costs payable by any Borrower pursuant to
Section 2.11 or 2.14.
“Equivalent” (i) in Dollars of Euro on any date, means the quoted spot rate at
which the Administrative Agent’s principal office in Stamford, Connecticut
offers to exchange Dollars for Euro in New York City as of 10:00 A.M. (New York
City time) on such date and (ii) in Euro of Dollars on any date, means the
quoted spot rate at which the Administrative Agent’s principal office in
Stamford, Connecticut offers to exchange Euro for Dollars in New York City as of
10:00 A.M. (New York City time) on such date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by any Borrower or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions set forth in Section
302(f)(1)(A) and (B) of ERISA to the creation of a lien upon property or rights
to property of any Borrower or any of its ERISA Affiliates for failure to make a
required payment to a Plan are satisfied; (g) the adoption of an amendment to a
Plan requiring the provision of security to such Plan, pursuant to Section 307
of ERISA; or (h) the termination of a Plan by the PBGC pursuant to Section 4042
of ERISA, or the occurrence of any event or condition described in Section 4042
of ERISA that constitutes grounds for the termination of, or the appointment of
a trustee to administer, a Plan.
“EURIBOR” means an interest rate per annum equal to either:
(a)    the offered rate per annum at which deposits in Euro appear on Reuters
Page EURIBOR01 (or any successor page) as of 11:00 A.M. (Brussels time) two



5



--------------------------------------------------------------------------------




Business Days before the first day of such Interest Period for a period equal to
such Interest Period, as determined by the European Banking Federation, or
(b)    if EURIBOR does not appear on Reuters Page EURIBOR01 (or any successor
page), then EURIBOR will be determined by taking the arithmetic mean (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such arithmetic
mean is not such a multiple) of the rates per annum at which deposits in Euro
are offered by the principal office of each of the Reference Banks to prime
banks in the European interbank market at 11:00 A.M. (Brussels time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the Administrative
Agent, and, if any such rate is below zero, EURIBOR will be deemed to be zero,
subject, however, to the provisions of Section 2.7.
“EURIBOR Advance” means an Advance denominated in Euro that bears interest as
provided in Section 2.5(a).
“Euro” and the “€” sign each mean the single currency of the Participating
Member States.
“Event of Default” has the meaning specified in Section 6.1.
“Extended Maturity Date” has the meaning specified in Section 2.19(a).
“Extension Agreement” has the meaning specified in Section 2.19(a).
“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.
“FATCA” means (i) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement, or any amended or successor version that is
substantively comparable and, in each case, any regulations promulgated
thereunder or official interpretations thereof, and (ii) any intergovernmental
agreement entered into by two or more governmental authorities with respect to
the implementation of Sections 1471 through 1474 of the Internal Revenue Code,
or any amended or successor version that is substantively comparable and, in
each case, any legislation, regulations or official interpretations thereof.
“Federal Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978,
as amended from time to time.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Reuters Page FEDFUNDS1 (or



6



--------------------------------------------------------------------------------




any successor page), or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by RBS from three Federal funds brokers of recognized standing selected
by it.
“Guaranty” has the meaning specified in Section 8.1.
“Home Jurisdiction Withholding Taxes” means (a) in the case of PMI, withholding
for United States income taxes, United States back-up withholding taxes and
United States withholding taxes and (b) in the case of a Designated Subsidiary,
withholding taxes imposed by the jurisdiction under the laws of which such
Designated Subsidiary is organized or any political subdivision thereof.
“Initial Lenders” has the meaning specified in the preamble.
“Interest Period” means for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance and ending on the last day of
the period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of such Interest Period shall be one, two, three
or six months, or, if available to all Lenders, nine months, as such Borrower
may select upon notice received by the Administrative Agent not later than 10:00
A.M. (New York City time) on the third Business Day prior to the first day of
such Interest Period; provided, however, that:
(a)such Borrower may not select any Interest Period that ends after the
Termination Date;
(b)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
(c)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
“Lenders” means the Initial Lenders and their respective successors, which are
Qualifying Banks or which have been approved in writing by PMI, and permitted
assignees.
“LIBOR” means an interest rate per annum equal to either:



7



--------------------------------------------------------------------------------




(a)the offered rate per annum at which deposits in Dollars appear on Reuters
Page LIBOR01 (or any successor page) as of 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, or
(b)if LIBOR does not appear on Reuters Page LIBOR01 (or any successor page),
then LIBOR will be determined by taking the arithmetic mean (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, if such arithmetic mean is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks to prime banks in
the London interbank market at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for an amount substantially equal to the
amount that would be the Reference Banks’ respective ratable shares of such
Borrowing outstanding during such Interest Period and for a period equal to such
Interest Period, as determined by the Administrative Agent, and, if any such
rate is below zero, LIBOR will be deemed to be zero, subject, however, to the
provisions of Section 2.7.
“LIBOR Advance” means an Advance denominated in Dollars that bears interest as
provided in Section 2.5(b).
“Lien” has the meaning specified in Section 5.2(a).
“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by PMI, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, or Switzerland or Japan or any of their respective political
subdivisions, and (c) which has at any time total assets (after intercompany
eliminations) exceeding $1,000,000,000.
“Mandated Lead Arrangers and Bookrunners” means RBS Securities Inc., Barclays
Bank PLC, BNP Paribas, Citigroup Global Markets Limited, Credit Suisse AG,
Cayman Islands Branch, Deutsche Bank Securities Inc., Goldman Sachs
International, HSBC Bank plc, J.P. Morgan Limited, and Société Générale.
“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 3.
“Margin Stock” means margin stock, as such term is defined in Regulation U.
“Maturity Date” means 11 February 2014.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.



8



--------------------------------------------------------------------------------




“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16(a) in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender to such Borrower.
“Notice of Borrowing” has the meaning specified in Section 2.3(a).
“Obligations” has the meaning specified in Section 8.1.
“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of PMI and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.
“Other Taxes” has the meaning specified in Section 2.14(c).
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Patriot Act” has the meaning specified in Section 9.14.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“PMI” has the meaning specified in the preamble.
“Qualifying Bank” means any legal entity which is recognized as a bank by the
banking laws in force in its country of organization and which has as its
principal purpose the active conduct of banking business and conducts such
banking business through its own personnel (which have decision making
authority) and on its own premises.
“RBS” has the meaning specified in the preamble.
“Reference Banks” means Citibank, N.A., Credit Suisse AG, London Branch, The
Royal Bank of Scotland plc and JPMorgan Chase Bank, N.A.
“Register” has the meaning specified in Section 9.7(d).



9



--------------------------------------------------------------------------------




“Regulation A” means Regulation A of the Board, as in effect from time to time.
“Regulation U” means Regulation U of the Board, as in effect from time to time.
“Required Lenders” means at any time Lenders holding at least 50.1% of the
aggregate Commitments at such time.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which such Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.
“Taxes” has the meaning specified in Section 2.14(a).
“Termination Date” means the earlier of (a) the later of (i) the Maturity Date,
(ii) the Extended Maturity Date and (iii) the Term Loan Maturity Date, and (b)
in each case, the date of termination in whole of Commitments pursuant to
Section 2.9 or 6.2.
“Term Loan Maturity Date” has the meaning specified in Section 2.4(b).
“Term-Out Option” has the meaning specified in Section 2.4(b).
1.2.
Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3.
Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with accounting principles generally accepted in the
United States of America, except that if there has been a material change in an
accounting principle affecting the definition of an accounting term as compared
to that applied in the preparation of the financial statements of PMI as of and
for the year ended 31 December 2012, then such new accounting principle shall
not be used in the determination of the amount associated with that accounting
term. A material change in an accounting principle is one that, in the year of
its adoption, changes the amount associated with the relevant accounting term
for any quarter in such year by more than 10%.






10



--------------------------------------------------------------------------------




2.    AMOUNTS AND TERMS OF THE ADVANCES
2.1.
The Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount outstanding not to exceed at any time such Lender’s
Commitment; provided that the Lenders’ obligation to make Advances shall
terminate upon the effectiveness of the Term-Out Option.

2.2.
(a)    Type of Advances    . Each Borrowing shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment and
subject to Section 2.1 and this Section 2.2, any Borrower may borrow under this
Section 2.2, prepay pursuant to Section 2.10 or repay pursuant to Section 2.4
and reborrow under this Section 2.2.

(b)    Amount of Borrowings. Each Borrowing consisting of EURIBOR Advances shall
be in an aggregate amount of no less than €50,000,000 or an integral multiple of
€1,000,000 in excess thereof. Each Borrowing consisting of LIBOR Advances shall
be in an aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.
2.3.
Making the Advances. (5) Notice of Borrowing. Each Borrowing shall be made on
notice, given not later than 10:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing, by the Borrower to the
Administrative Agent which shall give to each Lender prompt notice thereof by
facsimile. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
facsimile, such notice to be in substantially the form of Exhibit B hereto,
specifying therein the requested:

(i)    date of such Borrowing,
(ii)    Type of Advances,
(iii)    aggregate amount of such Borrowing, and
(iv)    the initial Interest Period for each such Advance.
(b)    Funding Advances. Each Lender shall, before 2:00 P.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After receipt of such funds by the Administrative Agent and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the relevant Borrower as
specified in the applicable Notice of Borrowing.
(c)    Irrevocable Notice. Each Notice of Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. The Borrower requesting a Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a



11



--------------------------------------------------------------------------------




result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
3, including, without limitation, any loss (excluding loss of anticipated
profits, indirect losses and special or consequential damages), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
(d)    Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 2:00 P.M. (New York City time) on the day
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s ratable portion of such Borrowing, the Administrative Agent
may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.3(b) and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower proposing such Borrowing on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent such Lender and such
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at:
(i)    in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Advances comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent in respect of such amount, and
(ii)    in the case of such Lender, the cost of funds incurred by the
Administrative Agent in respect of such amount.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.
(e)    Independent Lender Obligations. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.
2.4.
Repayment of Advances; Term-Out Option.

(a)    Each Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the applicable Termination Date the unpaid principal
amount of the Advances then outstanding.
(b)
The Borrower may elect to convert Advances outstanding on the Maturity Date into
a term loan (the “Term-Out Option”) maturing on the first anniversary of the




12



--------------------------------------------------------------------------------




Maturity Date (the “Term Loan Maturity Date”); provided that (i) the Borrower
notifies the Administrative Agent of its election not less than 5 days prior to
the Maturity Date, (ii) no Default or Event of Default has occurred and is
continuing, and (iii) on or prior to the Maturity Date, the Borrower (A) pays to
the Administrative Agent, for the pro rata account of the Lenders, an extension
fee in the amount of 0.25% of the principal amount of the Advances outstanding
on the Maturity Date and (B) delivers to the Administrative Agent a certificate
signed by a duly authorized officer certifying a copy of the resolutions of the
Borrower’s Board of Directors approving the exercise of the Term-Out Option.
2.5.
Interest on Advances. Subject to Section 2.7(c), each Borrower shall pay
interest on the unpaid principal amount of each Advance owing by such Borrower
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(a)    EURIBOR Advances. During such periods as such Advance is a EURIBOR
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (x) EURIBOR for such Interest Period for such Advance
plus (y) the Applicable Interest Rate Margin plus (z) Mandatory Cost, if any,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than six months, on the day that occurs during
such Interest Period six months from the first day of such Interest Period and
on the date such EURIBOR Advance shall be paid in full.
(b)    LIBOR Advances. During such periods as such Advance is a LIBOR Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the sum of (x) LIBOR for such Interest Period for such Advance plus (y) the
Applicable Interest Rate Margin plus (z) Mandatory Cost, if any, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than six months, on the day that occurs during such Interest
Period six months from the first day of such Interest Period and on the date
such LIBOR Advance shall be paid in full.
2.6.
Absence of Interest Period for Advances. If any Borrower shall fail to select
the duration of any Interest Period for any Advances in accordance with the
provisions contained in the definition of the term “Interest Period,” the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
the Interest Period for such Advances will automatically, on the last day of the
then existing Interest Period therefor, be one month.

2.7.
Interest Rate Determination for Advances. (6) Methods to Determine EURIBOR and
LIBOR. The Administrative Agent shall determine EURIBOR and LIBOR by using the
methods described in the definition of the terms “EURIBOR” and “LIBOR,”
respectively, and shall give prompt notice to the Borrower and the Lenders of
each such EURIBOR or LIBOR.

(b)    Role of Reference Banks. In the event that EURIBOR or LIBOR cannot be
determined by the method described in clause (a) of the definitions “EURIBOR” or
“LIBOR,” respectively, each Reference Bank agrees to furnish to the
Administrative Agent timely information for the purpose of determining EURIBOR
or LIBOR, as the



13



--------------------------------------------------------------------------------




case may be, in accordance with the method described in clause (b) of the
definitions thereof. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining EURIBOR or LIBOR, the Administrative Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.
(c)    Market Disruption. (i) If the applicable Reuters Page is unavailable and
fewer than two Reference Banks furnish timely information to the Administrative
Agent for determining EURIBOR for any EURIBOR Advances or LIBOR for any LIBOR
Advances, as the case may be, or (ii) with respect to Advances under the
Facility, the Lenders owed or required to lend at least 50.1% of the aggregate
principal amount thereof notify the Administrative Agent that EURIBOR or LIBOR
for any Interest Period will not adequately reflect the cost to such Lenders of
making, funding or maintaining their respective Advances for such Interest
Period (each, a “Market Disruption Event”) then the rate of interest on each
Lender’s share of that Advance for the Interest Period shall be the rate per
annum which is the sum of (x) the Applicable Interest Rate Margin plus (y) the
rate notified to the Administrative Agent and the Borrower by that Lender in a
certificate (which sets out the details of the computation of the relevant rate
and shall be prima facie non-binding evidence of the same) as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Advance from
whatever source it may reasonably select plus (z) Mandatory Cost, if any,
applicable to that Lender’s participation in the Advance.
(d)    If a Market Disruption Event occurs and the Administrative Agent or the
applicable Borrower so requires:
(i)    the Administrative Agent, PMI and such Borrower shall enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing on a substitute basis for determining the interest rate; and
(ii)    any alternative basis agreed upon pursuant to clause (i) above shall,
with the prior consent of all the Lenders, PMI and such Borrower, be binding on
all such parties hereto.
2.8.
Fees. (a) Commitment Fee. PMI agrees to pay to the Administrative Agent for the
account of each Lender, 0.040% per annum on the aggregate amount of the unused
portion of such Lender’s Commitment from the date hereof in the case of each
Lender that is an Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date, in each case payable on the last
Business Day of each March, June, September and December until the Termination
Date and on the Termination Date; provided, however, that no such fee shall be
payable following the effectiveness of the Term-Out Option.

(b)    Utilization Fee. PMI agrees to pay the Administrative Agent for the
account of each Lender an amount equal to (x) 0.100% on the aggregate principal
amount of all



14



--------------------------------------------------------------------------------




Advances outstanding with respect to each day on which the aggregate principal
amount of all Advances outstanding exceeds 33 1/3% of total Commitments or (y)
0.200% on the aggregate principal amount of all Advances outstanding with
respect to each day on which the aggregate principal amount of all Advances
outstanding exceeds 66 2/3% of total Commitments, payable on the last Business
Day of each March, June, September and December until the Termination Date and
on the Termination Date, to the extent applicable; provided, however, that no
such fee shall be payable following the effectiveness of the Term-Out Option.
(c)    Agent’s Fees. PMI shall pay to the Administrative Agent for its own
account such fees as may from time to time be agreed between PMI and the
Administrative Agent.
2.9.
Optional Termination or Reduction of the Commitments. PMI shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000 and shall be ratable among the Lenders affected
thereby in accordance with their Commitments.

2.10.
Prepayments of Advances. (a) Optional Prepayments. Each Borrower may, upon at
least three Business Days’ notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part;
provided, however, that each partial prepayment shall be in an aggregate
principal amount of no less than €50,000,000 or $50,000,000, as the case may be,
or the remaining balance if less than €50,000,000 or $50,000,000.

(b)    Mandatory Prepayments. (i) If the Administrative Agent notifies PMI that,
on any interest payment date, the sum of (A) the Equivalent in Dollars
(determined on the third Business Day prior to such interest payment date) of
the aggregate principal amount of the Advances denominated in Euro plus (B) the
aggregate principal amount of all Advances denominated in Dollars then
outstanding exceeds 105% of the aggregate Commitments of the Lenders on such
date, PMI and each other Borrower shall, within two Business Days after receipt
of such notice, prepay the outstanding principal amount of any Advances owing by
such Borrower in an aggregate amount sufficient to reduce such sum to an amount
not to exceed 100% of the aggregate Commitments of the Lenders on such date.
(ii)    The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.10(b) to the Borrowers and the Lenders.
Prepayments under this Section 2.10(b) shall be allocated to Advances comprising
part of the same Borrowing selected by the applicable Borrower, ratably among
the Lenders.





15



--------------------------------------------------------------------------------




(c)    Each prepayment made pursuant to this Section 2.10 shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and any additional amounts which such Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.4(b).
2.11.
Increased Costs. (a) Costs from Change in Law or Authorities. If, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements to the extent such change is
included in Mandatory Cost) in or in the interpretation of any law or regulation
or (ii) the compliance with any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Advances (excluding for purposes of this Section 2.11 any
such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower of the affected Advances shall from time to time, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to such Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error; and,
provided, further, that (A) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (B) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented, but only if any
such requests, rules, guidelines, requirements or directions are generally
applicable to (and for which reimbursement is generally being sought by the
applicable Lender in respect of) credit transactions similar to this transaction
from borrowers similarly situated to the Borrower, but no Lender shall be
required to disclose any confidential or proprietary information in connection
therewith.

(b)    Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including,



16



--------------------------------------------------------------------------------




without limitation, a request or requirement which affects the manner in which
any Lender allocates capital resources to its commitments, including its
obligations hereunder) and as a result thereof, in the sole opinion of such
Lender, the rate of return on such Lender’s capital as a consequence of its
obligations hereunder is reduced to a level below that which such Lender could
have achieved but for such circumstances, but reduced to the extent that
Borrowings are outstanding from time to time, then in each such case, upon
demand from time to time PMI shall pay to such Lender such additional amount or
amounts as shall compensate such Lender for such reduction in rate of return;
provided that, in the case of each Lender, such additional amount or amounts
shall not exceed 0.15 of 1% per annum of such Lender’s Commitment. A certificate
of such Lender as to any such additional amount or amounts shall be conclusive
and binding for all purposes, absent manifest error. Except as provided below,
in determining any such amount or amounts each Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, each Lender
shall take all reasonable actions to avoid the imposition of, or reduce the
amounts of, such increased costs, provided that such actions, in the reasonable
judgment of such Lender, will not be otherwise disadvantageous to such Lender,
and, to the extent possible, each Lender will calculate such increased costs
based upon the capital requirements for its Commitment hereunder and not upon
the average or general capital requirements imposed upon such Lender.
2.12.
Illegality. Notwithstanding any other provision of this Agreement, if (a) any
Lender shall notify the Administrative Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Advances or to fund or maintain Advances or (b) any Lender
notifies PMI and the Administrative Agent that it is unlawful for such Lender or
its Applicable Lending Office to make Advances or to fund or maintain Advances
to a Designated Subsidiary due to the jurisdiction of organization of such
Designated Subsidiary, then, in each case, the obligation of such Lender to make
such Advances shall be suspended until the Administrative Agent shall notify PMI
and the Lenders that the circumstances causing such suspension no longer exist
and the relevant aggregate Commitments shall be temporarily reduced by the
amount of such Lender’s share of the Commitments affected by such illegality for
the duration of the suspension with respect to such Advances; provided, however,
that each Lender agrees to (i) use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would allow such
Lender or its Applicable Lending Office to continue to perform its obligations
to make Advances or to continue to fund or maintain Advances and would not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender and
(ii) to make or fund Advances to a different Borrower designated by PMI if the
making of such designation would allow such Lender to continue to perform its
obligations to make Advances or to continue to fund or maintain Advances.

2.13.
Payments and Computations. (a) Time and Distribution of Payments. PMI and each
Borrower shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 A.M. (New York City time) on the day when due to the
Administrative Agent




17



--------------------------------------------------------------------------------




at the Administrative Agent’s Account in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or commitment or utilization fees ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 9.4(b)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 9.7, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)    Computation of Interest and Fees. All computations of interest and
commitment and utilization fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or commitment or utilization fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Payment Due Dates. Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or utilization
fees, as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.
(d)    Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the cost of funds
incurred by the Administrative Agent in respect of such amount.
(e)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, each Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in Section 2.5 or Section 2.1, at a rate per annum equal at all
times to 1% per annum above the rate per annum required to be paid on such
Advance.



18



--------------------------------------------------------------------------------




2.14.
Taxes. (a) Any and all payments by each Borrower and PMI hereunder shall be
made, in accordance with Section 2.13, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and the Administrative Agent, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be), is organized
or any political subdivision thereof, (ii) in the case of each Lender, taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income, franchise taxes imposed on it, and any
tax imposed by means of withholding to the extent such tax is imposed solely as
a result of a present or former connection (other than any connection arising
from the execution, enforcement, delivery and performance of this Agreement or a
Note) between such Lender or the Administrative Agent (as the case may be) and
the taxing jurisdiction, (iv) in the case of each Lender and the Administrative
Agent, taxes imposed by the United States by means of withholding tax if and to
the extent that such taxes shall be in effect and shall be applicable on the
date hereof to payments to be made to such Lender’s Applicable Lending Office or
to the Administrative Agent and (v) in the case of each Lender and the
Administrative Agent, any withholding taxes imposed pursuant to FATCA (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder being hereinafter referred to as
“Taxes”).

(b)    If any Borrower or PMI shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Administrative Agent
(as the case may be), receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower or PMI shall make such
deductions and (iii) such Borrower or PMI shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law. If clause (i) of this Section 2.14(b) is unenforceable for any reason in
respect of any Borrower, then:
(A)
for each period during which a deduction or withholding for or on account of any
Taxes is required to be made by the Borrower with respect to the payment of
interest under this Agreement (the “Tax Deduction”), in lieu of application of
clause (i) of this Section 2.14(b), the rate of interest on the Advances as set
out in Section 2.5 shall be the percentage rate per annum which is the aggregate
of the applicable:

(i)    Interest Rate Margin,
(ii)    EURIBOR or LIBOR, as applicable, and
(iii)    Mandatory Cost, if any,



19



--------------------------------------------------------------------------------




divided by a factor equal to one (1) minus the amount of the Tax Deduction
expressed as a multiplier (i.e., ten (10) percent will be expressed as 0.10 and
not as 10%); and
(B)
all references to a rate of interest under Section 2.5 shall be construed
thereafter as adjusted in accordance with this Section 2.14(b).

(c)    In addition, each Borrower or PMI shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).
(d)    Each Borrower and PMI shall indemnify each Lender and the Administrative
Agent for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender or
the Administrative Agent (as the case may be), and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be), makes written demand therefor.
(e)    Within 30 days after the date of any payment of Taxes, each Borrower and
PMI shall furnish to the Administrative Agent at its address referred to in
Section 9.2, the original or a certified copy of a receipt evidencing such
payment. If any Borrower or PMI determines that no Taxes are payable in respect
thereof, such Borrower or PMI shall, at the request of the Administrative Agent,
furnish or cause the payor to furnish, the Administrative Agent and each Lender
an opinion of counsel reasonably acceptable to the Administrative Agent stating
that such payment is exempt from Taxes. Each Lender shall severally indemnify
the Administrative Agent for any taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
this Agreement and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes, levies, imposts, deductions, charges,
withholdings or liabilities were correctly or legally imposed or asserted by the
relevant governmental authority. The indemnity under this Section 2.14(e) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of taxes, levies, imposts, deductions,
charges, withholdings or liabilities so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
(f)    Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide the Administrative Agent, PMI and each other
Borrower with any form or certificate that is required by any taxing authority
(including, if applicable, two original



20



--------------------------------------------------------------------------------




Internal Revenue Service Forms W-9, W-8BEN, W-8ECI or W-8IMY (together with any
underlying attachments), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service), certifying that such Lender is
exempt from or entitled to a reduced rate of Home Jurisdiction Withholding Taxes
on payments pursuant to this Agreement. Thereafter, each such Lender shall
provide additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by any Borrower, PMI or the
Administrative Agent. Unless the Borrowers, PMI and the Administrative Agent
have received forms or other documents satisfactory to them indicating that
payments hereunder are not subject to Home Jurisdiction Withholding Taxes or are
subject to Home Jurisdiction Withholding Taxes at a rate reduced by an
applicable tax treaty, such Borrowers, PMI or Administrative Agent shall
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for any Lender.
(g)    If a payment made to a Lender hereunder would be subject to U.S. Federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise economically disadvantageous to such Lender.
(i)    No additional amounts will be payable pursuant to this Section 2.14 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had the Lender provided the relevant forms or other documents pursuant
to Section 2.14(f); or (ii) in the case of an Assignment and Acceptance by a
Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that
exceed the amount of such Home Jurisdiction Withholding Taxes that are imposed
prior to such Assignment and Acceptance, unless such Assignment and Acceptance
resulted from the demand of PMI.
(j)    No additional amounts will be payable pursuant to this Section 2.14 with
respect to any taxes imposed by the United States by means of withholding tax on
payments



21



--------------------------------------------------------------------------------




made by any Borrower to any Lender’s Applicable Lending Office or to the
Administrative Agent, even if such taxes are imposed as a result of the
treatment of payments made by a Borrower that is not organized under the laws of
the United States as having been made by a United States person for United
States federal income tax purposes, including as a result of an election made to
treat such Borrower as a disregarded entity for United States federal income tax
purposes (regardless of whether such election was made after such Borrower
became a Borrower under this Agreement), if and to the extent such taxes were in
effect and would have been applicable as of the date hereof to payments to be
made by a United States person to such Lender’s Applicable Lending Office or to
the Administrative Agent (as the case may be).
(k)    If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.14,
which refund in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, (and without any obligation to disclose its tax
records) is allocable to such payment made under this Section 2.14, the amount
of such refund (together with any interest received thereon and reduced by
reasonable costs incurred in obtaining such refund) promptly shall be paid to
the Borrower to the extent payment has been made in full by the Borrower
pursuant to this Section 2.14.
2.15.
Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances owing to it (other than pursuant to
Sections 2.11, 2.14 or 9.4(b)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
provided further, that, so long as the obligations under this Agreement and the
Notes shall not have been accelerated, any excess payment received by any Lender
shall be shared on a pro rata basis only with the other Lenders. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

2.16.
Evidence of Debt. (a) Lender Records; Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such




22



--------------------------------------------------------------------------------




Lender from time to time hereunder in respect of Advances. Each Borrower shall,
upon notice by any Lender to such Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, promptly
execute and deliver to such Lender a Note payable to the order of such Lender in
a principal amount up to the Commitment of such Lender.
(b)    Record of Borrowings, Payables and Payments. The Register maintained by
the Administrative Agent pursuant to Section 9.7(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:
(i)    the date, amount and Facility of each Borrowing made hereunder, the Type
of Advances comprising such Borrowing and the Interest Period applicable
thereto;
(ii)    the terms of each Assignment and Acceptance delivered to and accepted by
it;
(iii)    the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder; and
(iv)    the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.
(c)    Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.16(b), and by each
Lender in its account or accounts pursuant to Section 2.16(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.
2.17.
Defaulting Lenders. Notwithstanding any other provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of such Defaulting
Lender’s Commitment pursuant to Section 2.8(a);
(b)    the Defaulting Lender’s Commitment shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take action
hereunder (including any consent to any amendment or waiver pursuant to Section
9.1); provided that any waiver, amendment or modification requiring the consent
of all Lenders or each



23



--------------------------------------------------------------------------------




affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; and
provided further that in the event that a Lender is a Defaulting Lender solely
as the result of a failure to fund pursuant to clause (a) of the definition of
the term “Defaulting Lender” and such failure to fund is the subject of a good
faith dispute, any waiver, amendment or modification pursuant to Section 9.1(b)
or 9.1(d) affecting such Defaulting Lender shall require the consent of such
Defaulting Lender; and
(c)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.15
shall, in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing hereunder by such Defaulting Lender to RBS, as Administrative
Agent, (ii) second, to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by RBS, as Administrative Agent, and (iii) third, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.
In the event that RBS, as Administrative Agent, and PMI both agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall (i) purchase at par
such portion of the Advances of the other Lenders as RBS, as Administrative
Agent, shall determine may be necessary in order for such Lender to hold such
Advances ratably in accordance with its respective Commitment and (ii) cease to
be a Defaulting Lender.
2.18.
Use of Proceeds. The proceeds of the Advances shall be available (and each
Borrower agrees that it shall use such proceeds) for general corporate purposes
of PMI and its Subsidiaries. Neither the Administrative Agent nor any Lender is
bound to monitor or verify the application of any amount borrowed pursuant to
this Agreement.

2.19.
Extension Option.

(a)    The Borrower may request an extension of the Maturity Date for an
additional 364-day period (the “Extended Maturity Date”); provided that (i) the
Borrower (A) provides written notice requesting the extension to the
Administrative Agent not less than 30 days nor more than 60 days prior to the
Maturity Date and (B) delivers to the Administrative Agent a certificate signed
by a duly authorized officer certifying a copy of the resolutions of the
Borrower’s Board of Directors approving the Extended Maturity Date, (ii) no
Default or Event of Default has occurred and is continuing, and (iii) the
Borrower has not exercised the Term-Out Option. The Administrative Agent shall
promptly notify each of the Lenders of such request. Each Lender will respond to
such request, whether affirmatively or negatively, as it may elect in its sole
discretion, within 10 Business Days of such notice to the Administrative Agent.
The Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
Extension Agreement in substantially the form of Exhibit I hereto (the
“Extension Agreement”) duly completed and signed by the Borrower, the
Administrative Agent and all of the Lenders which have responded



24



--------------------------------------------------------------------------------




affirmatively. No extension of the Commitments pursuant to this Section 2.19
shall be legally binding on any party hereto unless and until such Extension
Agreement is so executed and delivered by the Required Lenders.
(b)    If any Lender rejects, or is deemed to have rejected, the Borrower’s
request to extend its Commitment (each, a “Non-Extending Lender”), (i) this
Agreement shall terminate on the Maturity Date with respect to such
Non-Extending Lender (provided that such Non-Extending Lender’s rights under
Sections 2.11, 2.14 and 9.4 and obligations under Section 9.12 shall survive the
Maturity Date as to matters occurring prior to such date), (ii) the Borrower
shall pay to such Lender on the Maturity Date any amounts due and payable
hereunder to such Lender on such date and (iii) the Borrower may, if it so
elects, designate a Person to become a Lender after consultation with the
Administrative Agent, or agree with an existing Lender that such Lender’s
Commitment shall be increased, (each, an “Assuming Lender”), in each case to
assume, effective as of the Maturity Date, any Non-Extending Lenders’
Commitments and all of the obligations of such Non-Extending Lenders under this
Agreement thereafter arising relating to such Commitments, without recourse to
or warranty by, or expense to such Non-Extending Lenders; provided that any such
designation or agreement may not increase the aggregate amount of the
Commitments under this Facility. The assumptions provided for in this Section
2.19(b) shall be subject to the conditions that:
(i)    the Assuming Lenders shall have paid to the Non-Extending Lenders (A) the
aggregate principal amount of, and any interest and fees accrued and unpaid to
but excluding the Maturity Date on, the outstanding Advances, if any, of the
Non-Extending Lenders under their respective Commitments being assumed;
(ii)    all additional cost, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Borrower; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.7(a) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower);
On or prior to the Maturity Date, (A) each Assuming Lender that is not an
existing Lender shall have delivered to the Borrower and the Administrative
Agent an Assignment and Acceptance or such other agreement acceptable to the
Borrower and the Administrative Agent and (B) any existing Lender assuming any
Commitments shall have delivered confirmation in writing satisfactory to the
Borrower and the Administrative Agent as to the increase in the amount of its
Commitment. Upon execution and delivery of the documentation pursuant to the
foregoing clauses (A) and (B) and the Extension Agreement pursuant to Section
2.19(a), the payment of all amounts referred to in clauses (i) through (iii)
above, and subject to the requirements of the Patriot Act or any similar “know
your customer” or other similar checks under all applicable laws and regulations
with respect to Assuming Lenders that are not existing Lenders, the Assuming
Lenders, as of the Maturity Date, will be substituted for the Non-Extending
Lenders under this Agreement to the extent of their assumed Commitments and
shall be Lenders for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other



25



--------------------------------------------------------------------------------




Lenders, and the obligations of the Non-Extending Lenders to such extent
hereunder shall, by the provisions hereof, be released and discharged.
3.    CONDITIONS TO EFFECTIVENESS AND LENDING
3.1.
Conditions Precedent to Effectiveness. This Agreement shall become effective on
and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:

(a)    PMI shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.
(b)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of PMI, dated the Effective
Date, stating that:
(i)    the representations and warranties contained in Section 4.1 are correct
on and as of the Effective Date, and
(ii)    no event has occurred and is continuing that constitutes a Default or
Event of Default.
(c)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent:
(i)    Certified copies of the resolutions of the Board of Directors of PMI
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.
(ii)    A certificate of the Secretary or an Assistant Secretary of PMI
certifying the names and true signatures of the officers of PMI authorized to
sign this Agreement and the other documents to be delivered hereunder.
(iii)    Favorable opinions of counsel (which may be in-house counsel) for PMI,
substantially in the form of Exhibits E-1 and E-2 hereto.
(iv)    A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Administrative Agent, substantially in the form of Exhibit G hereto.
(v)    A certificate of the chief financial officer or treasurer of PMI
certifying that as of 31 December 2012 (A) the aggregate amount of Debt, payment
of which is secured by any Lien referred to in clause (iii) of Section 5.2(a),
does not exceed $400,000,000, and (B) the aggregate amount of Debt included in
clause (A) of this subsection (v), payment of which is secured by any Lien
referred to in clause (iv) of Section 5.2(a), does not exceed $200,000,000.



26



--------------------------------------------------------------------------------




(d)    PMI shall have paid all accrued fees and reasonable expenses of the
Administrative Agent and the Lenders with respect to this Agreement for which
the Administrative Agent shall have made reasonable demand in accordance with
Section 9.4(a) on or prior to the Effective Date.
(e)    This Agreement shall have been executed by PMI and RBS, as Administrative
Agent, and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed this Agreement.
The Administrative Agent shall notify PMI and the Initial Lenders of the date
which is the Effective Date upon satisfaction of all of the conditions precedent
set forth in this Section 3.1. For purposes of determining compliance with the
conditions specified in this Section 3.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that PMI, by notice to the
Lenders, designates as the proposed Effective Date, specifying its objection
thereto.
3.2.
Initial Advance to Each Designated Subsidiary. The obligation of each Lender to
make an initial Advance to each Designated Subsidiary following any designation
of such Designated Subsidiary as a Borrower hereunder pursuant to Section 9.8 is
subject to the receipt by the Administrative Agent on or before the date of such
initial Advance of each of the following, in form and substance satisfactory to
the Administrative Agent, and dated such date, and in sufficient copies for each
Lender:

(a)    Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.
(b)    A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign the Designation Agreement and the other documents
to be delivered hereunder.
(c)    A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver the Designation Agreement and to
perform its obligations hereunder.
(d)    The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.
(e)    A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent



27



--------------------------------------------------------------------------------




customary and appropriate for the relevant jurisdiction, the opinions outlined
on Exhibit F hereto.
(f)    Such other approvals, opinions or documents as any Lender, through the
Administrative Agent may reasonably request, including, without limitation,
information required in accordance with the Patriot Act or any similar “know
your customer” or other similar checks under all applicable laws and
regulations.
3.3.
Conditions Precedent to Each Borrowing. The obligation of each Lender to make an
Advance on the occasion of each Borrowing is subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Borrowing
the following statements shall be true, and the acceptance by the Borrower of
the proceeds of such Borrowing shall be a representation by such Borrower or by
PMI, as the case may be, that:

(a)    the representations and warranties contained in Section 4.1 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and, if such Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
(b)    after giving effect to the application of the proceeds of all Borrowings
on such date (together with any other resources of the Borrower applied together
therewith) no event has occurred and is continuing, or would result from such
Borrowing, that constitutes a Default or Event of Default; and
(c)    if such Borrowing is in an aggregate principal amount equal to or greater
than $500,000,000, or the Equivalent in Euro thereof, and is being made in
connection with any purchase of shares of such Borrower’s or PMI’s capital stock
or the capital stock of any other Person, or any purchase of all or
substantially all of the assets of any Person (whether in one transaction or a
series of transactions) or any transaction of the type referred to in Section
5.2(b), the statement in (b) above shall also be true on a pro forma basis as if
such transaction or purchase shall have been completed.
4.    REPRESENTATIONS AND WARRANTIES
4.1.
Representations and Warranties of PMI. PMI represents and warrants as follows:

(a)    It is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.
(b)    The execution, delivery and performance of this Agreement and the Notes
to be delivered by it are within its corporate powers, have been duly authorized
by all



28



--------------------------------------------------------------------------------




necessary corporate action, and do not contravene (i) its charter or by-laws or
(ii) in any material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting it.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by it of this Agreement or the Notes to
be delivered by it.
(d)    This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.
(e)    As reported in PMI’s Form 8-K filed 7 February 2013, the consolidated
balance sheets of PMI and its Subsidiaries as of 31 December 2012 and the
consolidated statements of earnings of PMI and its Subsidiaries for the year
then ended fairly present, in all material respects, the consolidated financial
position of PMI and its Subsidiaries as at such date and the consolidated
results of the operations of PMI and its Subsidiaries for the year ended on such
date, all in accordance with accounting principles generally accepted in the
United States. Except as disclosed in PMI’s Form 8-K filed 7 February 2013, and
in any Current Report on Form 8-K filed subsequent to 31 December 2012, but
prior to 12 February 2013, since 31 December 2012 there has been no material
adverse change in such position or operations.
(f)    There is no pending or threatened action or proceeding affecting it or
any of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”), (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
PMI’s Form 8-K filed 7 February 2013, any Current Report on Form 8-K filed
subsequent to 31 December 2012, but prior to 12 February 2013 and, with respect
to Proceedings commenced after the date of such filing but prior to 12 February
2013, a certificate delivered to the Lenders, that may materially adversely
affect the financial position or results of operations of PMI and its
Subsidiaries taken as a whole.
(g)    It owns directly or indirectly 100% of the capital stock of each other
Borrower.
(h)    None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.



29



--------------------------------------------------------------------------------




(i)    Neither PMI nor any Borrower (i) is a person named on the list of
“Specially Designated Nationals” or “Blocked Persons” maintained by The Office
of Foreign Assets Control of the United States Department of the Treasury (the
“OFAC”) available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; or (ii) is (x) an agency of the
government of a country, (y) an organization controlled by a country, or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by the OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person; or (iii) derives more than 10% of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person. Neither PMI nor any Borrower will use
the proceeds of the Advances to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person.
5.    COVENANTS OF PMI
5.1.
Affirmative Covenants. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, PMI will:

(a)    Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of PMI and its Subsidiaries taken
as a whole.
(b)    Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters of PMI to Consolidated Interest Expense for such four most recent
fiscal quarters of not less than 3.5 to 1.0.
(c)    Reporting Requirements. Furnish to the Lenders or make available on the
internet at www.pmi.com (or any successor or replacement website thereof), if
such website includes an option to subscribe to a free service alerting
subscribers by e-mail of new U.S. Securities and Exchange Commission filings, if
available, or by similar electronic means:
(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of PMI, an unaudited
interim condensed consolidated balance sheet of PMI and its Subsidiaries as of
the end of such quarter and unaudited interim condensed consolidated statements
of earnings of PMI and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of PMI;



30



--------------------------------------------------------------------------------




(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of PMI, a copy of the consolidated financial statements for
such year for PMI and its Subsidiaries audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms); and
(iii)    all reports which PMI sends to any of its shareholders, and copies of
all reports on Form 8-K (or any successor forms adopted by the U.S. Securities
and Exchange Commission) which PMI files with the Securities and Exchange
Commission;
(iv)    as soon as possible and in any event within five days after the
occurrence of each Event of Default and each Default, continuing on the date of
such statement, a statement of the chief financial officer or treasurer of PMI
setting forth details of such Event of Default or Default and the action which
PMI has taken and proposes to take with respect thereto;
(v)    within 60 days after the end of each fiscal quarter of PMI, a statement
of the chief financial officer or treasurer of PMI certifying compliance with
the requirements of Section 5.1(b) and setting forth the relevant calculations;
and
(vi)    such other historical information respecting the condition or
operations, financial or otherwise, of PMI or any Major Subsidiary as any Lender
through the Administrative Agent may from time to time reasonably request.
5.2.
Negative Covenants. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, PMI will not:

(a)    Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:
(i)    Liens upon or in property acquired or held by it or any Major Subsidiary
in the ordinary course of business to secure the purchase price of such property
or to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;
(ii)    Liens existing on property at the time of its acquisition (other than
any such Lien created in contemplation of such acquisition);
(iii)    Liens existing on the date hereof securing Debt;



31



--------------------------------------------------------------------------------




(iv)    Liens on property financed through the issuance of industrial revenue
bonds in favor of the holders of such bonds or any agent or trustee therefor;
(v)    Liens existing on property of any Person acquired by PMI or any Major
Subsidiary;
(vi)    Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;
(vii)    Liens upon or with respect to Margin Stock;
(viii)    Liens in favor of PMI or any Major Subsidiary;
(ix)    precautionary Liens provided by PMI or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
PMI or such Major Subsidiary which transaction is determined by the Board of
Directors of PMI or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; or
(x)    any extension, renewal or replacement of the foregoing, provided that (A)
such Lien does not extend to any additional assets (other than a substitution of
like assets), and (B) the amount of Debt secured by any such Lien is not
increased.
(b)    Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which PMI is a party, the surviving
corporation is PMI or was a Subsidiary of PMI immediately prior to such merger
or consolidation, which is organized and existing under the laws of the United
States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving PMI or any other
Borrower shall assume all of PMI’s or such Borrower’s obligations under this
Agreement (including without limitation with respect to PMI’s obligations, the
covenants set forth in Article 5) by the execution and delivery of an instrument
in form and substance satisfactory to the Required Lenders.
6.    EVENTS OF DEFAULT
6.1.
Events of Default. Each of the following events (each an “Event of Default”)
shall constitute an Event of Default:

(a)    Any Borrower or PMI shall fail to pay any principal of any Advance when
the same becomes due and payable, or any Borrower shall fail to pay interest on
any Advance, or PMI shall fail to pay any fees payable under Section 2.4(b) or
Section 2.8, within ten days after the same becomes due and payable; or



32



--------------------------------------------------------------------------------




(b)    Any representation or warranty made or deemed to have been made by any
Borrower or PMI herein or by any Borrower or PMI (or any of their respective
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed to have been made; or
(c)    Any Borrower or PMI shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.1(b) or 5.2(b), (ii) any term,
covenant or agreement contained in Section 5.2(a) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to PMI
by the Administrative Agent or any Lender or (iii) any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to PMI by the Administrative Agent or any Lender; or
(d)    Any Borrower or PMI or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or PMI or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt unless adequate provision
for any such payment has been made in form and substance satisfactory to the
Required Lenders; or any Debt of any Borrower or PMI or any Major Subsidiary
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt arising under this Agreement) shall be declared to
be due and payable, or required to be prepaid (other than by a scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof unless adequate provision for the payment
of such Debt has been made in form and substance satisfactory to the Required
Lenders; or
(e)    Any Borrower or PMI or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
PMI or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of PMI and its
Subsidiaries taken as a whole) shall occur; or any Borrower or PMI or any Major
Subsidiary shall take



33



--------------------------------------------------------------------------------




any corporate action to authorize any of the actions set forth above in this
subsection (e); or
(f)    Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or PMI or any Major Subsidiary and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such unsatisfied judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; provided that such 60-day stay period shall be extended
for a period not to exceed an additional 120 days if (i) PMI, such Borrower or
such Major Subsidiary is contesting such judgment or enforcement of such
judgment in good faith, unless, with respect only to judgments or orders
rendered outside the United States, such action is not reasonably required to
protect its respective assets from levy or garnishment, and (ii) no assets with
a fair market value in excess of $100,000,000 of PMI, such Borrower or such
Major Subsidiary have been levied upon or garnished to satisfy such judgment;
provided, further, that such 60-day stay period shall be further extended for
any judgment or order rendered outside the United States until such time as the
conditions in clauses (i) or (ii) are no longer satisfied; or
(g)    Any Borrower or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of any Borrower or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no Default or Event of Default under
this Section 6.1(g) shall be deemed to have occurred if the Borrower or any
ERISA Affiliate shall have made arrangements satisfactory to the PBGC or the
Required Lenders to discharge or otherwise satisfy such liability (including the
posting of a bond or other security); or
(h)    So long as any Subsidiary of PMI is a Designated Subsidiary, the Guaranty
provided by PMI under Article 8 hereof shall for any reason cease to be valid
and binding on PMI or PMI shall so state in writing.
6.2.
Lenders’ Rights upon Event of Default. If an Event of Default occurs or is
continuing, then the Administrative Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to PMI and the Borrowers:

(a)    declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and
(b)    declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code, (i)
the obligation of each Lender to



34



--------------------------------------------------------------------------------




make Advances shall automatically be terminated and (ii) the Advances then
outstanding, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrowers.
7.    THE ADMINISTRATIVE AGENT
7.1.
Authorization and Action. Each Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes it to personal liability or that is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by PMI or any Borrower as
required by the terms of this Agreement or at the request of PMI or such
Borrower, and any notice provided pursuant to Section 5.1(c)(iv). RBS, as
Administrative Agent, may execute any of its duties under this Agreement by or
through its affiliate, or any one or more sub-agents appointed by the
Administrative Agent and their respective directors, officers, employees, agents
and advisors; provided that any such affiliate or sub-agent is an affiliate of
RBS.



7.2.
Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement, except for its or their own gross negligence or willful misconduct.
The Administrative Agent shall not be subject to any fiduciary or implied
duties, regardless of whether a Default has occurred and is continuing. The
Administrative Agent shall be deemed not to have knowledge of any default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a)    may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until, in the case of the Administrative Agent, the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.7;
(b)    may consult with legal counsel (including counsel for PMI or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;



35



--------------------------------------------------------------------------------




(c)    makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(d)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of PMI or any Borrower or to inspect the property (including the books
and records) of PMI or such Borrower;
(e)    shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and
(f)    shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.
7.3.
RBS and Affiliates. With respect to its Commitment and the Advances made by it,
RBS shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include RBS in its individual capacity. RBS and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, PMI, any Borrower, any of its Subsidiaries and any Person who may do
business with or own securities of PMI, any Borrower or any such Subsidiary, all
as if RBS was not the Administrative Agent and without any duty to account
therefor to the Lenders.

7.4.
Lender Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any Mandated Lead Arranger and
Bookrunner, or any other Lender and based on the financial statements referred
to in Section 4.1(e) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Mandated Lead Arranger and
Bookrunner, or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

7.5.
Indemnification. The Lenders agree to indemnify the Administrative Agent (to the
extent not reimbursed by PMI or the Borrowers), from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful




36



--------------------------------------------------------------------------------




misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by PMI or the Borrowers. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.5 applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
For purposes of this Section 7.5, the Lenders’ respective ratable shares of any
amount shall be determined, at any time, according to their respective aggregate
Commitments at such time.
7.6.
Successor Agents. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and PMI and may be removed at any time
with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000; provided
that if the Administrative Agent is resigning, the retiring Administrative
Agent’s resignation shall nevertheless become effective upon such 30 days’
notice and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After the
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

7.7.
Mandated Lead Arrangers and Bookrunners. Certain entities have been designated
as Mandated Lead Arrangers and Bookrunners in connection with this Agreement,
but the use of such titles does not impose on any of them any duties or
obligations greater than those of any other Lender.

8.    GUARANTY
8.1.
Guaranty. PMI hereby unconditionally and irrevocably guarantees (the undertaking
of PMI contained in this Article 8 being the “Guaranty”) the punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of all
obligations of each




37



--------------------------------------------------------------------------------




Borrower now or hereafter existing under this Agreement, whether for principal,
interest, fees, expenses or otherwise (such obligations being the
“Obligations”), and any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or the Lenders in enforcing any rights
under the Guaranty.
8.2.
Guaranty Absolute. PMI guarantees that the Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or the Lenders with respect
thereto. The liability of PMI under this Guaranty shall be absolute and
unconditional irrespective of:

(a)    any lack of validity, enforceability or genuineness of any provision of
this Agreement or any other agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;
(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guaranty, for
all or any of the Obligations; or
(d)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Borrower or PMI.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of a Borrower or otherwise, all as
though such payment had not been made.
8.3.
Waivers. (a) PMI hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations and this Guaranty and
any requirement that the Administrative Agent or any Lender protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against a Borrower or any other Person or any collateral.

(b)    PMI hereby irrevocably waives any claims or other rights that it may now
or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of PMI’s obligations under this Guaranty or
this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against such Borrower or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to PMI in violation of the preceding sentence at any time prior to
the later of the cash payment in



38



--------------------------------------------------------------------------------




full of the Obligations and all other amounts payable under this Guaranty and
the Termination Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement and this Guaranty, or to be held as collateral
for any Obligations or other amounts payable under this Guaranty thereafter
arising. PMI acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Agreement and this Guaranty and
that the waiver set forth in this Section 8.3(b) is knowingly made in
contemplation of such benefits.
8.4.
Continuing Guaranty. This Guaranty is a continuing guaranty and shall (a) remain
in full force and effect until payment in full (after the Termination Date) of
the Obligations and all other amounts payable under this Guaranty, (b) be
binding upon PMI, its successors and assigns, and (c) inure to the benefit of
and be enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.

9.    MISCELLANEOUS
9.1.
Amendments, Etc. No amendment or waiver of any provision of this Agreement, nor
consent to any departure by any Borrower or PMI therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders; provided, however, that no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders affected thereby, do any of the
following: (a) waive any of the conditions specified in Sections 3.1 and 3.2,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the
Commitments, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, (f) release PMI from any of its
obligations under Article 8 or (g) amend this Section 9.1; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Advance.

9.2.
Notices, Etc. (a) Addresses. All notices and other communications provided for
hereunder shall be in writing (including facsimile communication) and mailed,
telecopied, emailed, or delivered, as follows:

if to any Borrower or to PMI, as guarantor:
Philip Morris International Inc.
120 Park Avenue
New York, New York 10017 USA
Attention: Corporate Secretary




39



--------------------------------------------------------------------------------




Fax number: 917-663-5372
Email: Jerry.Whitson@pmi.com
and
Philip Morris International Management S.A.
Avenue de Rhodanie 50
1001 Lausanne
Switzerland
Attention: Treasurer
Fax number: +41-58-242-4771;
Email: Marco.Kuepfer@pmi.com
and
Philip Morris Finance S.A.
Avenue de Rhodanie 50
1001 Lausanne
Switzerland
Attention: Director Treasury
Fax number: +41-58-242-4771;
Email: John.Jacob@pmi.com
if to any Initial Lender, at its Applicable Lending Office specified opposite
its name on Schedule 1 hereto;
if to any other Lender, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;
if to RBS, as Administrative Agent:
for business or credit matters:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, CT 06901
Attention: Damon Matthews
Fax number: (203) 873-5300
Email: damon.matthews@rbs.com
Group email: gbmnaagency@rbs.com


for administrative or operations matters:


The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, CT 06901
Attention: Verleria Wilson



40



--------------------------------------------------------------------------------




Fax number: (212) 401-1494
Email: verleria.wilson@rbs.com
Group email: agencyops@rbs.com


as to any Borrower, PMI or the Administrative Agent at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to PMI and the Administrative Agent.
(b)    Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article 2, 3 or 7 shall not be effective until received by the
Administrative Agent. Delivery by facsimile of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof. Notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
9.3.
No Waiver; Remedies. No failure on the part of any Lender or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

9.4.
Costs and Expenses. (a) Administrative Agent; Enforcement. PMI agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration (excluding any cost or expenses for
administration related to the overhead of the Administrative Agent),
modification and amendment of this Agreement and the documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and all costs and expenses of the Lenders
and the Administrative Agent, if any (including, without limitation, reasonable
counsel fees and expenses of the Lenders and the Administrative Agent), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder.

(b)    Prepayment of Advances. If any payment of principal of Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.10, acceleration of the
maturity of the Advances pursuant to Section 6.2, an assignment made as a result
of a demand by PMI pursuant to Section 9.7(a) or for any other reason, PMI
shall, upon demand by any Lender (with a



41



--------------------------------------------------------------------------------




copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of any Borrower or PMI hereunder, the agreements and
obligations of each Borrower and PMI contained in Section 2.3(c), 2.11, 2.14,
and this Section 9.4(b) shall survive the payment in full of principal and
interest hereunder.
(c)    Indemnification. Each Borrower and PMI jointly and severally agree to
indemnify and hold harmless the Administrative Agent and each Lender and each of
their respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by any
Borrower, whether or not such Indemnified Party is a party to such transaction
or (ii) related to any Borrower’s or PMI’s entering into this Agreement, or to
any actions or omissions of any Borrower or PMI, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by PMI or any Borrower or any
other Person; provided, however, that neither any Borrower nor PMI shall be
required to indemnify any such Indemnified Party from or against any portion of
such claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party. No
party to this Agreement shall be liable for any special, indirect, consequential
or punitive damages in connection with the Facility.
9.5.
Right of Set-Off. Upon (i) the occurrence and during the continuance of any
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 6.2 to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.2,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of PMI or any Borrower against any and all of the obligations of any
Borrower or PMI now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender shall promptly notify the appropriate
Borrower or PMI, as the case may be, after any such set-off and application,
provided that the failure to give such




42



--------------------------------------------------------------------------------




notice shall not affect the validity of such set-off and application. The rights
of each Lender and its affiliates under this Section 9.5 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its affiliates may have.
9.6.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
PMI, the Administrative Agent, and each Lender and their respective successors
and assigns, except that neither any Borrower nor PMI shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

9.7.
Assignments and Participations. (a) Assignment of Lender Obligations. Each
Lender may and, if demanded by PMI upon at least five Business Days’ notice to
such Lender and the Administrative Agent, will assign to one or more Persons all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the Advances owing to
it), subject to the following:

(i)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under the Facility under this
Agreement;
(ii)    the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 (subject, in each case, to reduction at the sole discretion of PMI)
and shall be an integral multiple of $1,000,000;
(iii)    each such assignment shall be to an Eligible Assignee;
(iv)    each such assignment made as a result of a demand by PMI pursuant to
this Section 9.7(a) shall be arranged by PMI after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the assigning Lender under this Agreement;
(v)    no Lender shall be obligated to make any such assignment as a result of a
demand by PMI pursuant to this Section 9.7(a) unless and until such Lender shall
have received one or more payments from either the Borrowers to which it has
outstanding Advances or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement; and
(vi)    the parties to each such assignment shall execute and the assigning
Lender shall, not less than five Business Days prior to the effectiveness of any
Assignment and Acceptance, deliver to the Administrative Agent which shall give



43



--------------------------------------------------------------------------------




prompt notice thereof to PMI by facsimile, for the Administrative Agent’s
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $2,000; provided that, if such
assignment is made as a result of a demand by PMI under this Section 9.7(a), PMI
shall pay or cause to be paid such $2,000 fee.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.4) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.
(b)    Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or PMI or the performance or observance by any Borrower or PMI
of any of its obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.1(e) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any Plan subject to Title I of ERISA
or Section 4975 of the Code or (B) the assignment or Advance is not and will not
be a non-exempt prohibited transaction as defined in Section 406 of ERISA; (vii)
such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and (viii) such



44



--------------------------------------------------------------------------------




assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
(c)    Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, and subject to
the requirements of the Patriot Act or any similar “know your customer” or other
similar checks under all applicable laws and regulations, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to PMI.
(d)    Register. The Administrative Agent shall maintain at its address referred
to in Section 9.2 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
PMI, the Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
PMI or any Borrower at any reasonable time and from time to time upon reasonable
prior notice.
(e)    Sale of Participation. Each Lender may sell participations to one or more
Qualifying Banks in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:
(i)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to PMI hereunder) shall remain unchanged,
(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,
(iii)    PMI, the other Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(iv)    no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by any Borrower or PMI therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation.



45



--------------------------------------------------------------------------------




Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations.
(f)    Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.7, disclose to the assignee or participant or proposed assignee
or participant, any information relating to PMI or any Borrower furnished to
such Lender by or on behalf of PMI or any Borrower; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to PMI received by it from such Lender by signing a confidentiality
agreement substantially in the form attached hereto as Exhibit H.
(g)    Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or any other central bank in accordance with
Regulation A.
9.8.
Designated Subsidiaries. (a) Designation. PMI may at any time, and from time to
time, by delivery to the Administrative Agent of a Designation Agreement duly
executed by PMI and the respective Subsidiary and substantially in the form of
Exhibit D hereto, designate such Subsidiary as a “Designated Subsidiary” for
purposes of this Agreement and such Subsidiary shall thereupon become a
“Designated Subsidiary” for purposes of this Agreement and, as such, shall have
all of the rights and obligations of a Borrower hereunder. The Administrative
Agent shall promptly notify each Lender of each such designation by PMI and the
identity of the respective Subsidiary.

(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Borrowing in respect of
such Designated Subsidiary is outstanding, such Subsidiary’s status as a
“Designated Subsidiary” shall terminate upon notice to such effect from the
Administrative Agent to the Lenders (which notice the Administrative Agent shall
give promptly, and only upon its receipt of a request therefor from PMI).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such former Designated Subsidiary until such time as it has been
redesignated a Designated Subsidiary by PMI pursuant to Section 9.8(a).
9.9.
Governing Law. This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of New York.

9.10.
Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a




46



--------------------------------------------------------------------------------




signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.
9.11.
Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of Process. Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York state court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York state court or, to the extent permitted by
law, in such Federal court. Each Borrower (other than PMI) hereby agrees that
service of process in any such action or proceeding brought in any such New York
state court or in such Federal court may be made upon PMI at 120 Park Avenue,
New York, NY 10017, Attention: Secretary, or such other address in the United
States as notified to the Administrative Agent from time to time (the “Process
Agent”), and each Designated Subsidiary hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to such Borrower at its address specified pursuant to Section
9.2. Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to serve
legal process in any other manner permitted by law or to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

(b)    PMI as Process Agent. PMI hereby accepts its appointment as Process Agent
and agrees that (i) it will maintain an office in New York, New York, or such
other address in the United States as notified to the Administrative Agent from
time to time, through the Termination Date and will give the Administrative
Agent prompt notice of any change of its address, (ii) it will perform its
duties as Process Agent to receive on behalf of each Designated Subsidiary and
its property service of copies of the summons and complaint and any other
process which may be served in any action or proceeding in any New York State or
Federal court sitting in New York City arising out of or relating to this
Agreement and (iii) it will forward forthwith to each Designated Subsidiary at
its then current address copies of any summons, complaint and other process
which PMI receives in connection with its appointment as Process Agent.
(c)    Waivers. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any New York state or Federal court. Each of



47



--------------------------------------------------------------------------------




the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the parties hereto hereby irrevocably
agrees that, to the extent that it now has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States of America or elsewhere, arising
out of this Agreement or the subject matter hereof or any of the transactions
contemplated hereby brought by any of the parties hereto or their successors or
assigns, including without limitation immunity from service of process, immunity
from jurisdiction or judgment of any court or tribunal, immunity from execution
or enforcement of a judgment and immunity of any of its property from attachment
prior to any entry of judgment, it hereby expressly and irrevocably waives and
agrees not to assert any such immunity and such waiver shall be irrevocable and
not subject to withdrawal in any jurisdiction, including without limitation
under the Foreign Sovereign Immunities Act of 1976. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENTS.
9.12.
Confidentiality. Neither the Administrative Agent, nor any Lender shall disclose
any confidential information relating to PMI or any Borrower to any other Person
without the consent of PMI, other than (a) to the Administrative Agent’s or such
Lender’s affiliates, branches and representative offices in any jurisdiction and
their officers, directors, employees, agents, advisors, auditors, insurers and,
as contemplated by Section 9.7(f), actual or prospective assignees and
participants, and then, in each such case, only on a confidential basis;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 9.12 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions, and (d) to any rating agency that provides ratings
of such Lender or its affiliates.

9.13.
Integration. This Agreement and the Notes represent the agreement of PMI, the
other Borrowers, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, PMI, the other Borrowers or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the Notes other than the matters referred to in Sections 2.8(c)
and 9.4(a) and except for Confidentiality Agreements entered into by each Lender
in connection with this Agreement.

9.14.
USA Patriot Act Notice, Etc. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) or any similar “know your customer” or other similar checks under all
applicable laws and regulations, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that




48



--------------------------------------------------------------------------------




will allow such Lender to identify such Borrower in accordance with the Patriot
Act or any similar “know your customer” or other similar checks under all
applicable laws and regulations.
9.15.
Judgment. (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into Euro, or to convert a
sum due hereunder in Euro into Dollars, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the Equivalent thereof on the Business Day preceding that on which final
judgment is given.

The obligation of any Borrower in respect of any sum due from it in Euro or
Dollars (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the applicable Borrower such excess.


















[Signature pages omitted.]







49



--------------------------------------------------------------------------------










EXHIBIT A - FORM OF NOTE


Dated: _______________, 201_
$_________________
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a __________
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of __________
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
principal sum of $[amount of the Lender’s Commitment in figures] or, if less,
the aggregate principal amount of the Advances outstanding on the Termination
Date made by the Lender to the Borrower pursuant to the Credit Agreement, dated
as of 12 February 2013, among Philip Morris International Inc., the Lender and
certain other lenders party thereto, and The Royal Bank of Scotland plc, as
Administrative Agent (as amended or modified from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined).
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rate, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance are payable in Euro or
Dollars, as the case may be, to The Royal Bank of Scotland plc, as
Administrative Agent, for the account of the Lender at the office of The Royal
Bank of Scotland plc, located in Stamford, Connecticut for payments in Euro or
Dollars, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in Euro
and (iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.






--------------------------------------------------------------------------------




[NAME OF BORROWER]
By    
Name:
Title:

2

--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL








Date




Type of
Advance




Amount of
Advance




Interest Rate
Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance




Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








3

--------------------------------------------------------------------------------




EXHIBIT B - FORM OF NOTICE OF
BORROWING


[Date]
The Royal Bank of Scotland plc, as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention: Loans Agency
Ladies and Gentlemen:
[NAME OF BORROWER], refers to the Credit Agreement, dated as of 12 February 2013
(as amended or modified from time to time, the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Philip Morris
International Inc., the Lenders party thereto and The Royal Bank of Scotland
plc, as Administrative Agent, and hereby gives you notice, irrevocably, pursuant
to Section 2.3 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.3(a) of the Credit Agreement:


(i)
The date of the Proposed Borrowing is _______________, 201_.

(ii)
The Type of Advances comprising the Proposed Borrowing is [EURIBOR Advances]
[LIBOR Advances].  

(iii)
The aggregate amount of the Proposed Borrowing is [EUR][$][_______________].

(iv)
The initial Interest Period for each [EURIBOR][LIBOR] Advance made as part of
the Proposed Borrowing is ______ month(s).

(v)
Account to credit with funds: ________________.

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Borrowing:
(a)    the representations and warranties contained in Section 4.1 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (i)
thereof)) are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date;






--------------------------------------------------------------------------------




[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;]
(b)    after giving effect to the application of the proceeds of all Borrowings
on the date of such Borrowing (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Borrowing, that constitutes a Default or Event of Default;
(c)    if such Proposed Borrowing is in an aggregate principal amount equal to
or greater than $500,000,000, or the Equivalent in Euro thereof, and is being
made in connection with any purchase of shares of the Borrower’s or PMI’s
capital stock or the capital stock of any other Person, or any purchase of all
or substantially all of the assets of any Person (whether in one transaction or
a series of transactions) or any transaction of the type referred to in Section
5.2(b) of the Credit Agreement, the statement in clause (b) above will be true
on a pro forma basis as if such transaction or purchase shall have been
completed; and
(d)    the aggregate principal amount of the Proposed Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement is within the
aggregate unused Commitments of the Lenders, with any such determination having
been made after giving effect to a calculation of the Equivalent in Dollars of
any outstanding Borrowings or Proposed Borrowings that are denominated in Euro.
Very truly yours,
PHILIP MORRIS INTERNATIONAL INC.


By    
Name:
Title:
[NAME OF BORROWER]
By    
Name:
Title:



2

--------------------------------------------------------------------------------




EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement, dated as of 12 February 2013 (as
amended or modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Philip Morris International
Inc., a Virginia corporation, the Lenders party thereto and The Royal Bank of
Scotland plc, as Administrative Agent.


The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
1.The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
the percentage interest specified on Schedule 1 hereto of all outstanding rights
and obligations under the Credit Agreement. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of the Advances owing to
the Assignee will be as set forth on Schedule 1 hereto. Each of the Assignor and
the Assignee represents and warrants that it is authorized to execute and
deliver this Assignment and Acceptance.
2.The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or PMI or
the performance or observance by any Borrower or PMI of any of its obligations
under the Credit Agreement or any other instrument or document furnished
pursuant thereto.
3.The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.1(e)
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
The Royal Bank of Scotland plc, as Administrative Agent, any Mandated Lead
Arranger and Bookrunner, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee;






--------------------------------------------------------------------------------




(iv) represents that (A) the source of any funds it is using to acquire the
Assignor’s interest or to make any Advance is not and will not be plan assets as
defined under the regulations of the Department of Labor of any Plan subject to
Title I of ERISA or Section 4975 of the Code or (B) the assignment or Advance is
not and will be not be a non-exempt prohibited transaction as defined in Section
406 of ERISA; (v) appoints and authorizes The Royal Bank of Scotland plc, as
Administrative Agent, to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to The
Royal Bank of Scotland plc, as Administrative Agent, by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(vi) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vii) confirms that it has signed a
confidentiality agreement substantially in the form attached as Exhibit H to the
Credit Agreement.
4.This Assignment and Acceptance will be delivered to The Royal Bank of Scotland
plc, as Administrative Agent, for acceptance and recording by The Royal Bank of
Scotland plc, as Administrative Agent following its execution. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by The Royal Bank of Scotland plc, as Administrative Agent,
unless otherwise specified on Schedule 1 hereto.
5.Upon such acceptance and recording by The Royal Bank of Scotland plc, as
Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations (other than its
obligations pursuant to Section 9.12 of the Credit Agreement) under the Credit
Agreement.
6.Upon such acceptance and recording by The Royal Bank of Scotland plc, as
Administrative Agent, from and after the Effective Date, The Royal Bank of
Scotland plc, as Administrative Agent, shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

2

--------------------------------------------------------------------------------




7.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



3

--------------------------------------------------------------------------------




Schedule 1
to
Assignment and Acceptance
Percentage interest assigned:    _____%
Assignee’s Commitment:    $__________
    
Aggregate outstanding principal amount of
Advances assigned:    EUR/$__________
Effective Date1:    _______________, 201_
[NAME OF ASSIGNOR], as Assignor
By    
Title:
Dated: _______________, 201_
[NAME OF ASSIGNEE], as Assignee
By    
Title:
Dated: _______________, 201_
Applicable Lending Office: [Address]
Accepted this
__________ day of _______________, 201_
THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent
By    
Title:
[Approved this __________ day
of _______________, 201_
PHILIP MORRIS INTERNATIONAL INC.2 
By    
Title:


_________________________
1 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to The Royal Bank of Scotland plc, as
Administratice Agent.


2 Required if the Assignee is an Eligible Assignee solely by reason of clause
(b) of the definition of "Eligible Assignee."

4

--------------------------------------------------------------------------------




EXHIBIT D - FORM OF
DESIGNATION AGREEMENT
[Date]1 


The Royal Bank of Scotland plc, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of 12 February 2013 (as
amended or modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Philip Morris International
Inc., [certain other Borrowers party thereto], the Lenders party thereto and The
Royal Bank of Scotland plc, as Administrative Agent.


Please be advised that PMI hereby designates its undersigned wholly-owned
Subsidiary, ____________ (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:
(a)The Designated Subsidiary is duly organized, validly existing and in good
standing under the laws of ______________________.
(b)The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement and the Notes, if any, to be delivered by it and the
performance by the Designated Subsidiary under the Credit Agreement are within
the Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action and do not contravene (i) the Designated Subsidiary’s
charter or by-laws or (ii) in any material respect, any law, rule, regulation or
order of any court or governmental agency or contractual restriction binding on
or affecting it.
(c)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution,
_____________________________________
1 For Subsidiaries that are not listed on Schedule 2, date must be at least (i)
three Business Days for a Designated Subsidiary organized in the United States
or any political subdivision thereof and (ii) five Business Days for a
Designated Subsidiary organized outside the United States, in each case, prior
to the date of the initial Advance to such Designated Subsidiary.






--------------------------------------------------------------------------------




delivery and performance by the Designated Subsidiary of this Designation
Agreement or the Notes, if any, to be delivered by it and the performance by the
Designated Subsidiary under the Credit Agreement.
(d)This Designation Agreement is, and the Notes, if any, to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and the effect of
general principles of equity (regardless of whether such enforceability is
sought in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
(e)There is no pending or threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.
(f)[The registered address; name, telephone number, facsimile number and email
address of contact person; and internet address, if available, of the Designated
Subsidiary are ____________________.]2 
(g)[The Federal employer identification number of the Designated Subsidiary is
__________________.]2,3 
Very truly yours,
PHILIP MORRIS INTERNATIONAL INC.
By    
Name:
Title:
[DESIGNATED SUBSIDIARY]
By    
Name:
Title:


_____________________________
2 Does not apply to Subsidiaries listed on Schedule 2.
3 Does not apply to Designated Subsidiaries organized outside the United States.



2

--------------------------------------------------------------------------------




EXHIBIT E-1 - FORM OF
OPINION OF COUNSEL
FOR PMI
[Letterhead of Hunton & Williams LLP]
[Effective Date]
To each of the Lenders party
to the Credit Agreement referred to below
Philip Morris International Inc.
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.1(c)(iii) of the Credit
Agreement, dated as of 12 February 2013 (the “Credit Agreement”), among Philip
Morris International Inc. (“PMI”), the Lenders party thereto and The Royal Bank
of Scotland plc, as Administrative Agent. Terms defined in the Credit Agreement
are used herein as therein defined.


We have acted as counsel for PMI in connection with the preparation, execution
and delivery of the Credit Agreement.
In that connection, we have examined the following documents:
(1)The Credit Agreement.
(2)The documents furnished by PMI pursuant to Article 3 of the Credit Agreement.
(3)The Articles of Incorporation of PMI and all amendments thereto (the
“Charter”).
(4)The By-laws of PMI and all amendments thereto (the “By-laws”).
We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of PMI, certificates of public officials and of officers
of PMI and agreements, instruments and other documents, as we have deemed
relevant and necessary as a basis for the opinions expressed below. As to
factual matters, we have relied upon representations included in the Credit
Agreement, upon certificates of officers of PMI, and upon certificates of public
officials. Whenever the phrase “to our knowledge” is used herein, it refers to
the actual knowledge of the attorneys of the firm involved in the representation
of PMI in connection with the Credit Agreement, without independent
investigation.


For purposes of the opinions expressed below, we have assumed (i) the
authenticity of all
documents submitted to us as originals, (ii) the conformity to the originals of
all documents
submitted as certified or photostatic copies and the authenticity of the
originals thereof, (iii) the






--------------------------------------------------------------------------------




legal capacity of natural persons, (iv) the genuineness of signatures and (v)
the due
authorization, execution and delivery of all documents by all parties and the
validity, binding
effect and enforceability thereof (other than the authorization, execution and
delivery of
documents by PMI and the validity, binding effect and enforceability thereof
upon PMI).


Our opinions expressed below are limited to the law of the Commonwealth of
Virginia, the State of New York and the Federal law of the United States.
Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:
1.PMI is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.
2.The execution, delivery and performance by PMI of the Credit Agreement and the
Notes, and the consummation of the transactions contemplated thereby, are within
PMI’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene (i) the Charter or the By-laws, (ii) any law, rule
or regulation applicable to PMI (including, without limitation, Regulation X of
the Board of Governors of the Federal Reserve System) or (iii) to our knowledge,
any contractual restriction binding on or affecting PMI. The Credit Agreement
and any Notes delivered on the date hereof have been duly executed and delivered
on behalf of PMI.
3.No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by PMI of the Credit
Agreement and the Notes.
4.The Credit Agreement is the legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms. The Notes issued on the
date hereof, if any, are the legal, valid and binding obligations of PMI,
enforceable against PMI in accordance with their respective terms.
The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
We express no opinion with respect to:
(A)    The effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;
(B)    The effect of any provision of the Credit Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

2

--------------------------------------------------------------------------------




(C)    The effect of any provision of the Credit Agreement imposing penalties or
forfeitures;
(D)    The enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or
(E)    The effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.
In connection with the provisions of the Credit Agreement which relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. § 1404(a), a United States District Court has
discretion to transfer an action from one Federal court to another.
This opinion is being furnished to you pursuant to Section 3.1(c)(iii) of the
Credit Agreement, is solely for the benefit of you and your counsel, and is not
intended for, and may not be relied upon by, any other person or entity without
our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.
Very truly yours,



3

--------------------------------------------------------------------------------




EXHIBIT E-2 - FORM OF
OPINION OF COUNSEL
FOR PMI
[Effective Date]
To each of the Lenders party
to the Credit Agreement referred to below
Philip Morris International Inc.
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.1(c)(iii) of the Credit
Agreement, dated as of 12 February 2013 (the “Credit Agreement”), among Philip
Morris International Inc. (“PMI”), the Lenders party thereto and The Royal Bank
of Scotland plc, as Administrative Agent. Terms defined in the Credit Agreement
are used herein as therein defined.


I and members of my staff have acted as counsel for PMI in connection with the
preparation, execution and delivery of the Credit Agreement.
In that connection, we have examined originals, or copies certified to our
satisfaction, of such corporate records of PMI, certificates of public officials
and of officers of PMI, and agreements, instruments and other documents, as we
have deemed relevant and necessary as a basis for the opinions expressed below.
As to questions of fact material to such opinions, we have, when relevant facts
were not independently established by us, relied upon certificates of PMI or its
officers or of public officials.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against PMI or any of its Subsidiaries before
any court, governmental agency or arbitrator (a “Proceeding”) that purports to
affect the legality, validity, binding effect or enforceability of the Credit
Agreement or the Notes, if any, or the consummation of the transactions
contemplated thereby, and (ii) except for Proceedings disclosed in PMI’s Form
8-K filed 7 February 2013, any Current Report on Form 8-K filed subsequent to 31
December 2012, but prior to 12 February 2013 and, with respect to Proceedings
commenced after the date of such filing but prior to 12 February 2013, a
certificate delivered to the Lenders and attached hereto, there are no
Proceedings that are likely to have a materially adverse effect upon the
financial position or results of operations of PMI and its Subsidiaries taken as
a whole.
Very truly yours,








--------------------------------------------------------------------------------




EXHIBIT F - FORM OF
OPINION OF COUNSEL
FOR DESIGNATED SUBSIDIARY
[Effective Date]
To each of the Lenders party
to the Credit Agreement referred to below
Philip Morris International Inc.
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.2(e) of the Credit
Agreement, dated as of 12 February 2013 (the “Credit Agreement”), among Philip
Morris International Inc., the Lenders party thereto and The Royal Bank of
Scotland plc, as Administrative Agent. Terms defined in the Credit Agreement are
used herein as therein defined.


We have acted as counsel for __________ (the “Designated Subsidiary”) in
connection with the preparation, execution and delivery of the Designation
Agreement.
In that connection, we have examined the following documents:
(1)
The Designation Agreement.

(2)
The Credit Agreement.

(3)The documents furnished by the Designated Subsidiary pursuant to Article 3 of
the Credit Agreement.
(4)The [Articles] [Certificate] of Incorporation of the Designated Subsidiary
and all amendments thereto (the “Charter”).
(5)The by-laws of the Designated Subsidiary and all amendments thereto (the
“By-laws”).
We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of the Designated Subsidiary, certificates of public
officials and of officers of the Designated Subsidiary, and agreements,
instruments and other documents, as we have deemed relevant and necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, we have, when relevant facts were not independently established by us,
relied upon certificates of the Designated Subsidiary or its officers or of
public officials. We have assumed the due execution and delivery, pursuant to
due authorization, of the Credit Agreement by the Initial Lenders and The Royal
Bank of Scotland plc, as Administrative Agent.


Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:






--------------------------------------------------------------------------------




1.The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of ____________.
2.The execution, delivery and performance by the Designated Subsidiary of the
Designation Agreement and the Notes, if any, to be delivered by it, the
performance by the Designated Subsidiary under the Credit Agreement and the
consummation of the transactions contemplated thereby, are within the Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the By-laws or (ii)
any law, rule or regulation applicable to the Designated Subsidiary (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System) or (iii) to our knowledge, any contractual restriction binding
on or affecting the Designated Subsidiary. The Designation Agreement and the
Notes, if any, delivered by the Designated Subsidiary on the date hereof have
been duly executed and delivered on behalf of the Designated Subsidiary.
3.No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of the Designation Agreement or the Notes, if any, delivered by the
Designated Subsidiary and the performance by the Designated Subsidiary under the
Credit Agreement.
4.The Designation Agreement and the Credit Agreement are the legal, valid and
binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms. The Notes
issued on the date hereof, if any, by the Designated Subsidiary are the legal,
valid and binding obligations of the Designated Subsidiary, enforceable against
the Designated Subsidiary in accordance with their respective terms.
5.There is, to the best of my knowledge, no pending or threatened action or
proceeding against the Designated Subsidiary or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Designation
Agreement, the Credit Agreement or any of the Notes delivered by the Designated
Subsidiary, if any, or the consummation of the transactions contemplated
thereby.

2

--------------------------------------------------------------------------------




The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.


Very truly yours,



3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF OPINION OF COUNSEL
FOR THE ROYAL BANK OF SCOTLAND PLC,
AS ADMINISTRATIVE AGENT
[Letterhead of Simpson Thacher & Bartlett LLP]
[Effective Date]
The Royal Bank of Scotland plc,
as Administrative Agent,
and
The Lenders listed on Schedule I hereto
which are parties to the Credit Agreement
on the date hereof
Re: Credit Agreement dated as of 12 February 2013 (the “Credit Agreement”) among
Philip Morris International Inc. (the “Company”), the lending institutions
identified in the Credit Agreement (the “Lenders”) and The Royal Bank of
Scotland plc, as Administrative Agent
Ladies and Gentlemen:
We have acted as counsel to The Royal Bank of Scotland plc, as Administrative
Agent, in connection with the preparation, execution and delivery of the Credit
Agreement.
This opinion is delivered to you pursuant to Section 3.1(c)(iv) of the Credit
Agreement. Terms used herein which are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.
In connection with this opinion, we have examined a copy of the Credit Agreement
signed by the Company, by the Administrative Agent and the Lenders.
In addition, we have examined, and relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such records, agreements, documents and other
instruments and such certificates or comparable documents of public officials
and of officers and representatives of the Company and have made such other
investigations as we have deemed relevant and necessary in connection with the
opinion hereinafter set forth. In such examination, we have assumed the




--------------------------------------------------------------------------------




genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies and the authenticity of the originals of such latter
documents. In addition, we have relied as to certain matters of fact upon the
representations made in the Credit Agreement.
In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each party thereto other
than the Company, (2) the Company is validly existing and in good standing under
the laws of the jurisdiction in which it is organized and has duly authorized,
executed and delivered the Credit Agreement in accordance with its
organizational documents, (3)(a) execution, delivery and performance by the
Company of the Credit Agreement do not violate, or require any consent not
obtained under, the laws of the jurisdiction in which it is organized or any
other applicable laws or any order known to us issued by any court or
governmental agency or body and (b) execution, delivery and performance by the
Company of the Credit Agreement will not breach or result in a default under or
result in the creation of any lien upon or security interest in the Company’s
properties pursuant to the terms of any agreement or instrument that is binding
on the Company, and (4) the Company is not an “investment company” within the
meaning of and subject to regulation under the Investment Company Act of 1940,
as amended.
Based upon the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that the Credit Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms.
Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and (iv) the effects of
the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors’ rights.
We note that (A) a New York statute provides that with respect to a foreign
currency obligation a court of the State of New York shall render a judgment or
decree in such foreign currency and such judgment or decree shall be converted
into currency of the United States at the rate of exchange prevailing on the
date of entry of such judgment or decree and (B) with respect to a foreign
currency obligation a United States federal court in New York may award judgment
in United States dollars, provided that we express no opinion as to the rate of
exchange such court would apply.
We express no opinion with respect to:
(A)    the effect of any provision of the Credit Agreement that is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;
(B)    the effect of any provision of the Credit Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or

2

--------------------------------------------------------------------------------




similar rights with respect to such participation or that any Lender or other
Person may exercise set-off or similar rights other than in accordance with
applicable law;
(C)    the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;
(D)    the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or
(E)    the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.
In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitation of 28 U.S.C. §§ 1331 and 1332
on subject matter jurisdiction of the federal courts. In connection with the
provisions of the Credit Agreement which relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR § 510, a New York
State court may have discretion to transfer the place of trial, and under 28
U.S.C. § 1404(a), a United States district court has discretion to transfer an
action from one federal court to another.
We do not express any opinion herein concerning any law other than the law of
the State of New York and the federal law of the United States.
This opinion letter is rendered to you in connection with the above described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent. This opinion letter may be
furnished to, but may not be relied upon by, a regulatory authority entitled to
request it.


Very truly yours,



3

--------------------------------------------------------------------------------




EXHIBIT H - FORM OF
CONFIDENTIALITY AGREEMENT
To:    [NAME OF BANK]
Date:    ________, 201_
Subject:
Philip Morris International Inc. $2,000,000,000 Facility (the “Facility”)

In connection with the Facility for Philip Morris International Inc. (the
“Company”), you will be receiving certain information which is non-public,
confidential or proprietary in nature. That information and any other
information, regardless of form, whether oral, written or electronic, concerning
the Company, its subsidiaries or the Facility furnished to you by [NAME OF
LENDER] or the Company or any of their respective Representatives in connection
with the Facility (at any time on, before or after the date of this Agreement),
together with analyses, compilations or other materials prepared by you or your
Representatives which contain or otherwise reflect such information or your
review of the Facility is hereinafter referred to as the “Information.” As used
herein, “Representatives” refers to affiliates, directors, officers, employees,
agents, auditors, attorneys, consultants or advisors. In consideration of your
receipt of the Information, you agree that:
1.
You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in connection with the
Facility.

2.
You agree to reveal the Information only to your Representatives who need to
know the Information for the purpose of evaluating the Facility, who are
informed by you of the confidential nature of the Information, and who agree to
be bound by the terms and conditions of this Agreement. You agree to be
responsible for any breach of this Agreement by any of your Representatives and
to indemnify and hold the Company and its Representatives harmless from and
against any and all liabilities, claims, causes of action, costs and expenses
(including attorney fees and expenses) arising out of the breach of this
Agreement by you or your Representatives.

3.
Without the prior written consent of the Company you shall not disclose to any
person (except as otherwise expressly permitted herein) the fact that the
Information has been made available, that discussions are taking place between
the Company and any financial institution concerning the Facility, or any of the
terms, conditions or other facts with respect thereto (including the status
thereof), or that the Facility has been consummated.

4.
This Agreement shall be inoperative as to any portion of the Information that
(i) is or becomes generally available to the public on a non-confidential basis
through no fault or action by you or your Representatives, or (ii) is or becomes
available to you on a non-confidential basis from a source other than the
Company, [NAME OF LENDER] or their respective Representatives, which source, to
the best of





--------------------------------------------------------------------------------




your knowledge, is not prohibited from disclosing such Information to you by a
contractual, legal or fiduciary obligation to the Company, [NAME OF LENDER] or
their respective Representatives.
5.
You may disclose the Information at the request of any regulatory or supervisory
authority having jurisdiction over you, provided that you request confidential
treatment of such Information to the extent permitted by law, provided that,
insofar as practicable, you notify the Company in advance of such disclosure
pursuant to the following paragraph.

6.
In the event that you or anyone to whom you transmit the Information pursuant to
this Agreement becomes legally compelled to disclose any of the Information or
the existence of the Facility, you shall provide the Company with notice of such
event promptly upon your obtaining knowledge thereof (provided that you are not
otherwise prohibited by law from giving such notice) so that the Company may
seek a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, you shall furnish only that
portion of the Information that is legally required and shall disclose the
Information in a manner reasonably designed to preserve its confidential nature.

7.
In the event that discussions with you concerning the Facility are discontinued
or your relationship with [NAME OF LENDER] with respect to the Facility is
otherwise terminated, you shall deliver to the Company the copies of the
Information that were furnished to you by or on behalf of the Company and
represent to the Company that you have destroyed all other copies thereof,
provided that you may maintain copies of the Information, subject to the terms
of this Agreement, as required by law or regulations or document retention
policies applicable to you. All of your obligations hereunder and all of the
rights and remedies of the Company and [NAME OF LENDER] hereunder shall survive
any discontinuance of discussions, termination of your relationship or any
return or destruction of the Information.

8.
You acknowledge that disclosure of the Information in violation of the terms of
this Agreement could have material adverse consequences, and agree that, in the
event of any breach by you or your Representatives of this Agreement, the
Company and its Representatives will be entitled to equitable relief (including
injunction and specific performance) in addition to all other remedies available
to them at law or in equity.

9.
The obligations set forth in this Agreement shall survive until the earlier of
(i) five years from the date of this Agreement or (ii) the termination of the
Facility.

10.
This agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without consideration to its conflicts of laws
provisions.

This agreement is in addition to and does not supersede the confidentiality
agreements contained in any credit agreements of any affiliate of the Company to
which you are a party. It is

2

--------------------------------------------------------------------------------




understood and agreed that the Company, [NAME OF LENDER] and their respective
Representatives may rely on this Agreement.


ACCEPTED AND AGREED as of the date written above:
[NAME OF BANK]
By        
Name:
Title:





3

--------------------------------------------------------------------------------




EXHIBIT I - FORM OF
EXTENSION AGREEMENT


The Royal Bank of Scotland plc, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
     
Ladies and Gentlemen:
     
The undersigned hereby agrees to extend, effective _________, 201_, its
Commitment and the Maturity Date under the Credit Agreement, dated as of 12
February 2013 (as amended or modified from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), among Philip
Morris International Inc. (“PMI”), the Lenders party thereto and The Royal Bank
of Scotland plc, as Administrative Agent, for an additional 364-day period to
________, 201_ pursuant to Section 2.19 of the Credit Agreement.
     
Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed.    


This Extension Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which when executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 [NAME OF LENDER]
      
By    
Name:
Title:


Agreed and accepted:
PHILIP MORRIS INTERNATIONAL INC.
                       
By    
Name:
Title:

THE ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent       
               
By    
Name:
Title:


